Phillip Greely of Salisbury plaint. conta Andrew Hall Defendt for that the sd Hall hath illegally possessed himselfe of a Barque called *989the Iohn & William of burden about. 30. tons whereof Wm Hacket was late Mar whereof the sd Greely is right & proper owner of one halfe with all her Appurtenances, yet notwithstanding the sd Hall keepeth the plaint. out of the possession of the said halfe of his Barque and disowneth him as an owner &c. whereby hee is damnified to the value of about one hundred pounds in money with other due damages. . . . The Iury . . . found for the plaint. that the Defendt deliver him one halfe of the Barque Sued for or Seventy pounds in money with costs of Court allowd Forty nine shillings two pence. mr Anthony Checkly Attourny for Greely (who prosecuted the Sute in his behalfe) appearing in the Office. 4° march: 1678. Acknowledged hee was fully Satisfied the abovewritten judgement by mr Nicholas Paige desiring it might bee so entred.